 Case 2:20-cv-08907-AB-MRW Document 13 Filed 11/13/20 Page 1 of 1 Page ID #:48



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    BRIAN WHITAKER,                            Case No. CV 20-08907 AB (MRWx)
11                    Plaintiff,
12    v.                                         ORDER DISMISSING CIVIL ACTION
13
      SBS LIMITED, LLC, a California
14    Limited Liability Company, et al.,

15                    Defendants.
16
17         THE COURT having been advised by counsel that the above-entitled action has
18   been settled;
19         IT IS THEREFORE ORDERED that this action is hereby dismissed without
20   costs and without prejudice to the right, upon good cause shown within 60 days, to re-
21   open the action if settlement is not consummated. This Court retains full jurisdiction
22   over this action and this Order shall not prejudice any party to this action.

23
24   Dated: November 13, 2020         _______________________________________
25                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
26
27
28
                                                1.
